Citation Nr: 0404307	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-21 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for incomplete paralysis 
of the left radial nerve secondary to shell fragment wound on 
the left upper arm (minor), currently evaluated at 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from November 1942 to August 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) that denied an 
increased rating for incomplete paralysis of the left radial 
nerve secondary to shell fragment wound on the left upper arm 
(minor).  The veteran has been represented by the Disabled 
American Veterans throughout this appeal.

The issue of the veteran's claim of entitlement to an 
increased rating for incomplete paralysis of the left radial 
nerve secondary to shell fragment wound on the left upper arm 
(minor) is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

In an October 2002 written statement, the veteran inquired 
whether additional evidence was needed to support his claim 
for an increased rating evaluation.  In reviewing the May 
2002 Veterans Claims Assistance Act of 2000 (VCAA) notice 
provided to the veteran, the Board observes that the notice 
did not provide any information as to the evidence needed to 
support a claim for an increased rating evaluation (e.g., 
medical evidence demonstrating a worsening of his service-
connected disorder).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the VA 
is required to inform the veteran (1) of the information and 
evidence not of record that is necessary to substantiate his 
claim, (2) the information and evidence that the VA will seek 
to provide, (3) the information and evidence that the veteran 
is expected to provide; and (4) notice that the veteran is to 
provide any evidence in his possession that pertains to the 
claim.  The VCAA notice issued to the veteran is deficient.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
the information and evidence that the VA 
will seek to provide; (3) the information 
and evidence that the claimant is 
expected to provide; and (4) notice that 
the claimant is to provide any evidence 
in his or her possession that pertains to 
the claim.  Duplicate copies of evidence 
currently in the file need not be 
submitted.  

2.  The RO should then readjudicate the 
veteran's entitlement to an increased 
rating for paralysis of the left radial 
nerve secondary to shell fragment wound on 
the left upper arm (minor).  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
Supplemental Statement of the Case (SSOC) 
which addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


